DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group III, claims 38, 41 and 42, and the species “K371D” in reference to SEQ ID NO:5, “homodimer”, and “T cell” in the reply filed on 29 July 2021 is acknowledged.  Claims 1-30 have been amended to ultimately depend from claim 41. In a discussion with applicant’s Representative Stephanie Seidman on 15 November 2021, it was agreed that claim 38 is distinct from the invention of claims 41 and 42. Claims 1-30 and 41-48 are thus properly considered part of the presently elected Group III. 
The traversal asserts that the description of Groups is incorrect, that the species elections do not read on all Groups, that the office action fails to identify linking claims, and that the sequences from which an election of species is required (i.e. SEQ ID NOS:5, 326-334, 340, 375 and 380-383) are not independent or distinct. 
At the outset, applicant’s argument that the description of the Groups is adopted to the extent that some of the descriptions of Groups are incomplete. However, applicant’s assertions that the examiner stated that the ADA2 protein is “limited” to a variant ADA2 (or to cancer, as argued later) is not correct, since the restriction requirement mailed 29 March 2021 merely sets forth that such groups are “drawn” to a variant ADA2. Indeed, Group III embraces the use of variant ADA2 species, as well as treatment of cancer. In the interest of clarity however, it is clarified that the description of what subject matter the Groups are drawn to in the restriction not constitute a claim interpretation for the purposes of examination, but is rather merely a shorthand description in order to help distinguish Groups from one another. It is acknowledged that claims 40 and 41 further embrace the use of an unmodified ADA2, as well as treatment of diseases that are not cancer (i.e non-cancer or hyper proliferative disease, fibrotic disease, infectious disease, vascular apathy and immunodeficiency). 
The remainder of applicant’s arguments are not found persuasive, and the restriction requirement is otherwise maintained for the following reasons. The argument that the election of cells only applies to claim 38 is no longer relevant since this claim has been withdrawn as discussed above. However, even if claim 38 had not been withdrawn, it is proper to set forth an election of species that applies to the entire claim set as done in the restriction requirement mailed 29 March 2021. The fact that each such election may not apply individually to every claim does not speak to the propriety of the requirement per se, but rather only to its applicability to a given claim, which is assessed on a claim-by-claim basis. Regardless, the issue is moot as discussed.
Applicant also traverses by arguing that the restriction requirement fails to identify linking claims. However, applicant fails to point out how this notion, even if true, renders the restriction requirement as a whole invalid. It is further noted that applicant’s amendments have revised the claim set substantially to bring claims 1-30 under the scope of Group III. Had the examiner specified which claims are linked by generic claims, such an indication would have been rendered meaningless in view of this amendment. Accordingly, this issue is considered neither dispositive nor relevant.
Finally, applicant argues that the examiner required election of a single specific sequence, stating that no reason for restriction is given. However, this is simply incorrect. Page 6, line 9 
The requirement is still deemed proper and is therefore made FINAL.
Claim 38 is withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 29 March 2021.

Claim Rejections - 35 USC § 112, Indefiniteness
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6, 7, 10, 11, 15, 16, 19 and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.



Claim Rejections - 35 USC § 112, Enablement
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-30 and 41-48 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for methods of treating a tumor, cancer or non-cancer hyper proliferative disease comprising administering to the subject in ADA2 protein or multimer thereof as defined in claim 41, does not reasonably provide enablement for administration of same to treat a fibrotic disease, and infectious disease, a .  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims. 
The factors listed below have been considered in the analysis of enablement:
(A)	The breadth of the claims;
(B)	The nature of the invention;
(C)	The state of the prior art;
(D)	The level of one of ordinary skill;
(E)	The level of predictability in the art;
(F)	The amount of direction provided by the inventor;
(G)	The existence of working examples; and
(H)	The quantity of experimentation needed to make or use the invention based on the content of the disclosure.

The claims recite methods of treating a tumor, cancer, non-cancer hyperproliferative disease, a fibrotic disease, an infectious disease, a vasculopathy, or an immunodeficiency disease in a subject, comprising administering to the subject an ADA2 protein or multimer thereof, wherein the ADA2 protein comprises the sequence of amino acids of SEQ ID NO:5 or a catalytically active portion thereof or variant ADA2 protein that has at least 85%, 90% or 95% sequence identity to the sequence of amino acids set forth in SEQ ID NO:5 or to a corresponding catalytically active portion thereof. Dependent claims specify ADA2 sequences in addition to SEQ ID NO: 5 that share at least 89% homology with SEQ ID NO: 5 and further define specific positions where such substitutions may occur as well as specific amino acid residues that may be substituted one for the other in these sequences. Accordingly, the claims broadly embrace the use of ADA2 of SEQ ID NO: 5, and numerous specifically identified variant ADA2 sequences along with individual substitutions within all such ADA2 sequences. 
It is noteworthy that independent claim 41 recites administration of these ADA2 isoforms for treatment of a wide variety of diseases including those characterized by a tumor, cancer, non-
Accordingly, in the absence of support from the prior art, the burden falls to the instant specification to provide sufficient evidence that simple administration of an ADA2 such as those recited in the instant claims would serve to provide any predictability in achieving treatment of a fibrotic disease, an infectious disease, a vasculopathy or an immunodeficiency disease. However, in reviewing the specification, it appears that there is sufficient guidance only to support claims to the treatment of a cancer, a tumor and a non-cancer hyperproliferative disease. Specifically, the instant specification exemplifies a large variety of analyses of various ADA2 isoforms and fragments thereof in vitro and in vivo, along with pharmacokinetic analysis and assessment of 
The instant specification does not appear to exemplify any teachings that correlate to treatment of a fibrotic disease, an infectious disease, a vasculopathy or an immunodeficiency disease, however. Accordingly, the specification as filed does not provide any guidance or examples that would enable a skilled artisan to use the disclosed compounds or methods of using said compounds to treat any fibrotic disease, any infectious disease, any vasculopathy or any immunodeficiency disease.. Additionally, a person skilled in the art would recognize that doing so in the absence of supporting data is highly problematic. Thus, although the specification prophetically considers and discloses general methodologies of treating these diseases, such a disclosure would not be considered enabling since doing so is highly unpredictable. The quantity of experimentation required to practice the invention as claimed is essentially unknown, since resolution of the various complications in regards developing treatments de novo for diseases as those recited in the absence of data is unknown. Therefore, one of skill in the art would have been unable to practice the invention without engaging in undue trial and error experimentation as presented in the specification over the scope claimed.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-30 and 41-48 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-43 of U.S. Patent No. 9,969,998. Although the claims at issue the instant claims are substantially identical to the patented claims, with the sole primary exception being that the instant claims encompass the use of SEQ ID NO: 5 per se with only a single broadly defined substitution at one of amino acid residues 11, 13, 20, 22, 26, 86, 109, 118, 119, 124, 133, 139, 179, 183, 191, 217, 219, 221, 224, 258, 262, 264, 266, 267, 277, 283, 296, 309, 317, 321, 352, 366, 371, 372, 373, 374, 403, 404, 405, 406, 441, 444, 452, 461, 469 or 470, with reference to amino acid positions set forth in SEQ ID NO:5, while the issued claims recite otherwise identical compositions and methods of use that require additional substitutions at amino acid residues 219 and 262 with reference to SEQ ID NO: 5. It is emphasized that issued claims 38 and 43 each recite methods of treating cancer using the patented compositions. Accordingly, the instant claims are broader than the issued claims, and would therefore anticipate the instant claims were they available as prior art. The claim sets are not patentable distinct therefore.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to J. Douglas Schultz, PhD whose telephone number is (571)272-0763. The examiner can normally be reached M-F 8-5 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

J. D. SCHULTZ
Primary Examiner
Art Unit 1633



/JAMES D SCHULTZ/            Primary Examiner, Art Unit 1633